Case: 10-30917     Document: 00511508608          Page: 1    Date Filed: 06/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 14, 2011
                                     No. 10-30917
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JAMES T. HARRISON, JR.,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 5:09-CF-279-9


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent James T. Harrison, Jr., has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Harrison has filed a response, moving for the appointment of new counsel. This
motion, however, is untimely. Cf. United States v. Wagner, 158 F.3d 901, 902-03
(5th Cir. 1998). We have reviewed counsel’s brief and the relevant portions of
the record reflected therein, as well as Harrison’s response. We concur with

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30917   Document: 00511508608        Page: 2   Date Filed: 06/14/2011

                                 No. 10-30917

counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED.      See 5 TH C IR. R. 42.2.       MOTION FOR APPOINTMENT OF
COUNSEL DENIED.




                                          2